DETAILED ACTION
This Office Action is responsive to the reply filed on November 18, 2021. Claims 1-11, 14-21 are pending. Claims 1-10 are withdrawn. Claim 21 is new. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 11, the recitation “the variable geometry mechanism request” (line 13) lacks sufficient antecedent basis and renders the claim indefinite. It is unclear if the recitation refers to: (i) the aforementioned “variable geometry request”; or (ii) another request. 
As to Claim 21, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. In the 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2014/0278014
“BELLEVILLE”
2017/0211485
“TRAMONTIN”
2012/0023953
“THOMAS”
Re. 30,653
“SCHUSTER”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN. 
Re Claims 11 and 21, BELLEVILLE system 100 for adjusting a variable geometry mechanism (¶0017) of an engine 10, the system comprising: at least one processing unit 102 (¶0018); and  a non-transitory computer-readable memory/medium (¶¶0024, 0028) having stored thereon program instructions [instructions of modules 104, 106]  executable by the at least one processing unit (see ¶¶0004, 0018-0034, claims 1-9) for: monitoring an engine control request indicative of a desired output power for the engine (¶0023); and determining a transient condition based on the engine control request (¶¶0023-0024); in response to determining the transient condition, applying a transient bias map [202, 204, 206] (¶¶0024-0029) to a steady-state schedule (¶¶0030) to generate a variable geometry request indicative of a target position for the variable geometry mechanism (¶0031) [Fig. 3a]; and causing a position of the variable geometry mechanism to be adjusted toward the target position according to the variable geometry mechanism request (¶0031), wherein the engine control request being one of a power control request indicative of a demand for the engine to produce outer power at a request power level and a torque control request indicative of a demand for the engine to produce thrust a requested thrust level (BELLEVILLE ¶0023).  BELLEVILLE teaches determining a change of the engine control request (¶0032). However, BELLEVILLE does not teach determining a rate of change of the engine control request; comparing the rate of change to a threshold; and that the applying of the transient bias map is responsive to determining that the rate of change is beyond the threshold. 
TRAMONTIN teaches determining a transient condition by determining a rate of change of an engine control request indicative of a desired output power for the engine and comparing the rate of change to a threshold (Fig. 4, ¶0024, 0049); and responsive to determining that the rate of change is beyond the threshold, applying a transient bias (¶¶0049-0050). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed , since the use of a known technique (identifying a transient) to improve a similar device (engine controller), in the same way (determining that rate of change of an engine control request is beyond a threshold), to yield predictable results to a person skilled in the art (an identified transient condition for applying a transient bias) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I)
Re Claim 14, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule to output the variable geometry mechanism request comprising: determining a transient bias value [VGV Bias Request] from the transient bias map (¶¶0024-0029); Page 3 of 5Appl. No. : 16/296,470Attorney Docket No.: 05002993-2316USAmdt. Dated April 30, 2021 Reply to Office Action of March 2, 2021determining a steady-state value [steady state VGV request] from the steady-state schedule (¶0030); and adding the transient bias value to the steady-state value to determine the variable geometry mechanism request (¶¶0030-0031).  
Re Claim 16, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to teach the program instructions are further executable by the at least one processing unit for generating the transient bias map as a function of corrected power of the engine.
corrected power of the engine
Re Claim 17, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are further executable by the at least one processing unit for generating the transient bias map as a function of corrected speed of the engine (¶¶0026-0028).  
Re Claim 18, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to teach the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule comprising applying the transient bias map to the steady-state schedule for a pre-determined period of time.  
TRAMONTIN further teaches applying a transient bias to a steady-state schedule for a variable geometry mechanism for pre-determined period of time (¶¶0014, 0022). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that teach the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule comprising applying the transient bias map to the steady-state schedule for a pre-determined period of time, in order to reduce or avoid overshoot/excursions for a predicted period to avoid negative impacts on operational efficiency (TRAMONTIN ¶¶0014-0015). 
Re Claim 19, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the engine control request may be determined based on a difference of target and measured output power (¶¶0023-0025). However, 
BELLEVILLE further teaches speed of the engine may be substituted for output power (¶0023; see also ¶¶0024-0025). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that teach the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising obtaining the engine control request determined based on a position of a power lever or a difference between a target speed of the engine and a measured speed of the engine, in order to improve transient power control of the engine (¶0003, 0039). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN as applied above, and further in view of THOMAS. 
Re Claim 15, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule to output the variable geometry mechanism request comprising:  adding from the transient bias map to the steady-state schedule; and determining the variable geometry mechanism request therefrom. However, BELLEVILLE in view of TRAMONTIN fails to teach adding the transient bias map to the steady-state schedule to generate a modified schedule; and determining the variable geometry mechanism request from the modified schedule.  
THOMAS teaches adding a bias map to a steady-state schedule; and determining a variable geometry mechanism request from the modified schedule (¶0037). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that the program the use of a known technique (adding a transient bias map to a steady-state schedule to generate a modified schedule) to improve a similar device (engine controller), in the same way (determining a variable geometry mechanism request from a modified schedule), to yield predictable results to a person skilled in the art (an optimized variable geometry mechanism request) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN as applied above, and further in view of SCHUSTER. 
Re Claim 20, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions executable by the at least one processing unit for monitoring the engine control request comprising receiving an indication of the desired output power for the engine. However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising receiving a position of a power lever indicative of the desired output power for the engine.
SCHUSTER teaches monitoring an engine control request comprising receiving a position of a power lever indicative of a desired output power for the engine (5:63 to 6:5). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that the program . 
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.
 As to the rejections under 35 U.S.C. 112(b), it is noted that “variable inlet guide vane request” was replaced with -- variable geometry request --. 
As to the rejections under 35 U.S.C. 103, Applicant argues “It is submitted that Tramontin proposes to control the vanes' position based on engine speed and Tramontin is not concerned with power or torque-based engine governing. The Applicant therefore submits that a person skilled in the art would not have been led to combine the teachings of Belleville and Tramotin to arrive at the claimed subject-matter”. This is not persuasive because the instant specification indicates that power/torque control requests as claimed encompass those formed on the basis of engine speed, such as a difference in requested/measured speed (see SPEC ¶0037 and claim 19). This is consistent with the teachings of the prior art. For example, BELLEVILLE expressly teaches engine power may be measured using spool speed (BELLEVILLE ¶0023). Likewise, TRAMONTIN teaches determining rate of change of an engine control request indicative of a desired output power for the engine (¶¶0024, 0049-0050), namely demanded and actual normalized fan speed. This change in demanded fan shaft speed during “slam acceleration”, as discussed in TRAMONTIN (Figure 4, ¶0049), refers to a condition of rapidly opening (slamming open) the throttle, consonant with the exemplary engine control request that is a power control request in Applicant’s disclosure (see SPEC ¶¶0037, 0039 and claim 20). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 4, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741